DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 7, “the compression screw” lacks antecedence.
	In claim 11, line 3, “the peripheral dimensions” lacks antecedence.  Also, it is unclear what and how the segments are related to any other structure defined in claim 1.
	In claim 13, “the outside of the predetermined three-dimensional profile” lacks antecedence.
	In claim 14, “the envelope portion” lacks antecedence.
	In claim 15, line 1, “the arrangement of the support mesh” lacks antecedence.  In line 2, “the elastic deformation” lacks antecedence.  In line 3, “the action of a predetermined force” lacks antecedence.  In line 4, “the return of said portion” lacks antecedence.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 11 are rejected under 35 U.S.C. 102a(1) as being anticipated by Pultar, US 2096337.  
Regarding claims 1 and 9, Pultar discloses a three-dimensional mesh structure that has decorative elements threaded on cable segments to form a hollow enclosed structure (inside of the basket).  The adjacent decorative elements are in contact with one another.

    PNG
    media_image1.png
    718
    468
    media_image1.png
    Greyscale

	Regarding claim 11, Pultar discloses two segments converging toward one another and then crossing one another to form the mesh structure of the basket.
Claims 1-4, 10, and 13-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Reilly, US 2102746.  Reilly disclose a mesh of cables (30) with decorative elements (31) threaded onto the cables at crossing locations of the cables to form a mesh with decorative elements at each intersection of the cables.


    PNG
    media_image2.png
    663
    528
    media_image2.png
    Greyscale

	The claims state the method step of threading the decorative elements onto the cable.  The end result of the method step is that of having a plurality of decorative elements having a cable located within the duct in the decorative element.  Reilly discloses the decorative elements formed with crossing ducts.  The crossing cables are received and surrounded.  The plastic is seated about the crossing cables with the cables located within the ducts of the decorative element.   Therefore, Reilly meets all the final structure defined in the claims, i.e., a decorative element with crossing ducts wherein crossing segments of cables are located.

Regarding claim 15, Reilly’s cables have some elasticity that can deform under a small load/force and then return to its original position.  Every cord/cable has some elasticitiy that can deform under a minute size force and return to its original shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pultar, US 2096337.  Pultar discloses a traditional shape of a basket.  It is known that baskets can be made in any desirable shape.  Therefore, it would have been obvious to make Pultar’s basket in the shape of a sphere portion to make it aesthetically pleasing to the consumer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reilly, US 2102746.  Reilly discloses that the mesh can be attached to many different articles.  It would be obvious to attach one mesh to another to produce a larger decorative mesh to decorate a larger article in an aesthetically pleasing manner. 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677